—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination of respondent New York State Division of Human Rights that petitioner committed an unlawful discriminatory practice by terminating complainant from employment because of her gender and gender-specific disability (pregnancy) is supported by substantial evidence (see, Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417, rearg denied 78 NY2d 909; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-180). The award of $10,000 as compensatory damages for mental anguish is supported by the record and is not excessive (see, Matter of City of Fulton v New York State Div. of Human Rights, 221 AD2d 971; Matter of Laverack & Haines v New York State Div. of Human Rights, 217 AD2d 955; Matter of New York State Dept. of Correctional Servs. v State Div. of Hu-
*1023man Rights, 207 AD2d 585, 585-586; Matter of Marcellus Volunteer Fire Dept. v Stock, 155 AD2d 982). (Executive Law § 298 Proceeding Transferred by Order of Supreme Court, Erie County, Glownia, J.) Present — Green, J. P., Pine, Callahan and Boehm, JJ.